Citation Nr: 1021010	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to 
September 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDING OF FACT

The preponderance of the medical evidence of record clearly 
and unmistakably shows that the Veteran's bilateral pes 
planus preexisted military service and clearly and 
unmistakably was not aggravated by military service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in September 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 


March 2006 and December 2009, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
medical opinion sufficient for adjudication purposes was 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.

The Veteran has made numerous requests for further VA medical 
examinations, as well as for a hearing before the Board.  
However, the Veteran has also repeatedly stated that he 
cannot attend either a VA medical examination or a hearing 
before the Board due to physical ailments.  With respect to 
the Veteran's request for a hearing, VA regulations 
specifically state that it is contemplated that the appellant 
will be present for the hearing.  The regulations also 
specifically stated that hearings will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative, and that such arguments should be submitted 
in the form of a written brief.  38 C.F.R. § 20.700 (2009).  
Accordingly, it would be improper for VA to provide the 
Veteran with a hearing which he would not be able to attend.  
With respect to the Veteran's request for a VA medical 
examination in his home, the medical evidence of record shows 
that the Veteran has continued to visit VA and private 
medical facilities outside his home on a regular basis 
through at least May 2009, well after he claimed he was 
unable to travel.  Accordingly, the evidence of record does 
not substantiate the Veteran's claim that he is unable to 
attend any scheduled VA examination due to being housebound.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to 


include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the 


disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records show that on an 
August 1941 service induction physical examination report, 
the Veteran had bilateral pes planus which was occasionally 
symptomatic but was not currently disabling.  A January 1945 
physical examination report stated that the Veteran had 
symptomatic bilateral flat feet.  A February 1945 service 
record stated that the Veteran was permanently disqualified 
for air crew training, both combat and non-combat, due to 
flatfeet.  An April 1945 service treatment report stated that 
the Veteran was given arch supports for pes planus.  On a 
September 1945 service separation physical examination 
report, the Veteran's feet were found to be normal.

After separation from military service a July 1995 VA request 
for prosthetic services report stated that the Veteran 
requested arch supports for flat feet.  The medical evidence 
of record shows that pes planus has been consistently 
diagnosed since July 1995.

A January 2010 VA feet medical opinion stated that the 
Veteran's claims file had been reviewed.  The examiner 
reviewed the Veteran's medical history, noting his 
preexisting pes planus, the in-service medical evidence of 
pes planus treatment, the post-service medical evidence of 
pes planus treatment, and the Veteran's post-service lay 
statements regarding foot symptoms.  The examiner concluded 
that during military service "there is nothing in the record 
that indicates a severe trauma to the feet that would worsen 
the pes planus beyond the natural history."  The examiner 
specifically noted the Veteran's lay statements regarding 
foot pain after a training hike and opined that such symptoms 
were normal for people with pes planus and did not indicate 
"aggravating the natural history or worsening the disease."  
The examiner stated that the natural course of pes planus 
resulted in increasing symptoms over time due to age and 
exertion.  The assessment was pes planus.  The examiner 
concluded that the Veteran's bilateral pes planus "clearly" 
preexisted military service.  The examiner stated that the 
Veteran's in-service treatment for pes planus and his 
post-service lay statements of his in-service symptoms did 
not indicated an injury that would "worsen the natural 
history.  What it would take would be an injury, trauma to 
the foot, which is not documented."  The examiner concluded 
that because the Veteran's pes planus was nonsymptomatic at 
the time of his discharge physical examination, "his 
military service did not permanently aggravate his bilateral 
pes planus beyond its natural history."

A March 2010 letter from a private physician stated that the 
Veteran's service treatment records and VA medical treatment 
records had been reviewed.  The private physician stated that 
"it is my professional medical opinion that his bilateral 
pes planus, even though it pre-existed his military service, 
was aggravated by his military duties."

The preponderance of the medical evidence of record clearly 
and unmistakably shows that the Veteran's bilateral pes 
planus preexisted military service and this 


preexisting bilateral pes planus clearly and unmistakably was 
not aggravated by military service.  38 U.S.C.A. § 1111.  On 
induction, the Veteran was found to have bilateral pes planus 
which was occasional symptomatic.  Accordingly, the 
presumption of soundness has been rebutted.  38 U.S.C.A. 
§ 1111.

In addition, the preponderance of the medical evidence of 
record shows that the Veteran's bilateral pes planus did not 
undergo a permanent increase in the underlying severity 
during military service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The Veteran's service treatment records include 
multiple complaints and diagnoses of bilateral pes planus.  
However, no foot symptoms were noted on the September 1945 
service separation physical examination report.  Furthermore, 
while the Veteran has provided lay statements of continuing 
symptomatology from the time of his separation from military 
service to the present, there is no medical evidence of 
record that the Veteran experienced any foot symptoms from 
the time of his separation from military service in September 
1945 until July 1995, approximately 50 years later.  The 
Board finds this absence of medical evidence of 
symptomatology to be more probative than the Veteran's lay 
statements.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

The only medical evidence of record that relates the 
Veteran's currently diagnosed bilateral pes planus to 
military service is the March 2010 letter from a private 
physician.  While that report stated that the Veteran's 
bilateral pes planus "was aggravated by his military 
duties," the private physician did not provide any 
explanation for the reasons for this conclusion beyond that 
it was arrived at after a review of the Veteran's service 
treatment records and VA medical records.  In contrast, the 
January 2010 VA feet medical opinion reviewed the claims 
file, just as the private physician did, but also provided a 
lengthy and detailed explanation for the finding that 
"military service did not permanently aggravate [the 
Veteran's] bilateral pes planus beyond its natural history."  
As such, the Board gives greater probative value to the 
January 2010 VA feet medical opinion than to the March 2010 
letter from a private physician.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993) 


(holding that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (indicating that the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

The Veteran's statements alone are not sufficient to prove 
that the foot symptoms he experienced during military service 
represented a permanent advancement of the underlying 
pathology of his preexisting bilateral pes planus.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran's statements are not 
competent evidence that his in-service foot symptoms 
represented a permanent advancement of the underlying 
pathology of his preexisting bilateral pes planus.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As a result, the 
preponderance of the evidence of record clearly and 
unmistakably shows that the Veteran's bilateral pes planus 
preexisted military service and clearly and unmistakably did 
not undergo a permanent increase in the underlying severity 
during military service.  See Jensen, 4 Vet. App. at 306-07; 
Hunt, 1 Vet. App. 292; Verdon, 8 Vet. App. at 536-7.  
Accordingly, the preponderance of the evidence of record does 
not show that the Veteran's bilateral pes planus was incurred 
in or aggravated by military service.  As such, service 
connection for bilateral pes planus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record 
clearly and unmistakably shows that the Veteran's bilateral 
pes planus preexisted military service and clearly and 
unmistakably did not undergo a permanent increase in the 
underlying severity during military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


